Citation Nr: 0812292	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar discogenic 
disease, L3-L4 early degenerative disc changes and L4-L5 with 
lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1987 to 
December 1987, from November 1997 to July 1998, and from 
February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision in which 
the RO, inter alia, denied the claim on appeal.   The veteran 
filed a notice of disagreement (NOD) in November 2005, and 
the RO issued a statement of the case (SOC) in February 2006.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2006.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence, along with a 
signed waiver of RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record.   See 38 
C.F.R. §§ 20.800, 20.1304 (2007).

Also, during the February 2008 hearing, and in a 
contemporaneously filed statement (via a VA Form 21-4138), 
the veteran withdrew his claim for service connection for a 
right shoulder condition.  As  this issue is no longer before 
the Board (see 38 C.F.R. § 20.204 (2007)), the appeal now 
encompasses only the matter set forth on the title page and 
addressed above.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  The only competent opinion on the question of a medical 
relationship between the veteran's current low back 
disabilities and service, to include aggravation of a pre-
existing disability, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for lumbar discogenic 
disease, L3-L4 early degenerative disc changes and L4-L5 with 
lumbar myositis, are not met.  38 U.S.C.A. §§ 1110, 1111, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the  
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.   See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the appellant regarding the information 
and evidence needed to substantiate his claim for service 
connection for a low back condition.  This letter also 
informed the veteran of what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The April 2004 further requested 
that the veteran submit any additional information or 
evidence in his possession that pertains to his claim, and 
the claims file reflects that the veteran has submitted 
evidence in support of his claim.  The November 2004 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the notice letter.  Hence, the April 
2004 letter-which meets all four of Pelegrini's content of 
notice requirements-also meets the VCAA's timing of notice 
requirement.  

The Board also notes that a  February 2008 post-rating letter 
provided the veteran with information regarding disability 
ratings and effective dates.  Although this letter was 
provided after the initial adjudication of the claim, amd not 
followed by readjudication of the claim, the timing of this 
notice is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal.  As a 
result of these efforts, service medical records, VA medical 
records, private medical records, the reports of May 2004 
examinations, and a November 2004 VA opinion  have been 
associated with the claims file.  Also of record and 
considered in connection with the appeal is the transcript of 
the February 2008 Board hearing, as well as various written 
statements provided by the veteran as well as by his 
representative and a fellow service member, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

During the February 2008 Board hearing, the veteran testified 
that he did not have any problems with his back before a June 
2003 incident during active service where he injured his 
back.  The veteran further asserted that service connection 
is warranted for his current low back conditions as they are 
directly related to the June 2003 incident in service.  
However, the veteran's representative asserted that the 
veteran did have a pre-existing back condition that was 
aggravated by and made worse after the June 2003 injury the 
veteran sustained to his back..  

Post-service medical records from the veteran's third period 
of active duty, such as May 2004 VA examination reports, a 
November 2004 VA opinion, an October 2006 private medical 
record and an October 2006 VA MRI report reflect current 
complaints of low back pain and current diagnoses of low back 
disabilities.  However, the overall medical evidence reflects 
that the veteran had complained of low back problems 
(specifically of recurrent low back pain) before, during, and 
since his third period of active military service.  The 
question that thus remains is whether there exists a  medical 
relationship between any currently diagnosed low back 
disability and service, a question that, initially, requires 
consideration of the presumption of soundness.  
[Parenthetically, the Board notes that the RO has considered 
the claim under both incurrence and aggravation theories of 
entitlement, and the Board will do likewise.].  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Service medical records prior to the veteran's third period 
of active service reflect that the veteran had complained of 
recurrent low back pain.  For example, in a December 2001 
report of medical history, when asked if you ever had or do 
you have recurrent back pain or any back problem, the veteran 
responded in the affirmative.  The veteran explained that, 
occasionally, he suffered low back pain that lasted for four 
to five days since 1998.  [The Board notes that, although  
the veteran wrote his explanation in Spanish,  it was 
translated to English by a VA physician in a November 2004 VA 
examination report associated with the claims file.].  
Although a January 2003 National Guard annual medical 
examination was negative for any spine condition; a January 
2003 National Guard annual medical certification report 
reveals that, due to the veteran's recurrent low back pain, 
he was given a P2 profile under the "L."  Such report 
reflects that the veteran had a low back condition prior to 
his third period of active service beginning in February 
2003.  Furthermore, in the report of November 2004 VA 
examination,  the examining physician opined that, in 
consideration of the evidence, the veteran had a preexisting 
back condition prior to his service in 2003.  

Thus, although no low back condition was diagnosed prior to 
the veteran's entry into active duty in February 2003, the 
pre-active service medical records from January 2003 clearly 
and unmistakably show that the veteran suffered from a low 
back condition prior to his third period of active service.  
Thus, the first prong of the standard for rebutting the 
presumption of soundness has been met.

As for  the second prong, the in-service treatment records 
confirm the veteran's contention that he injured his back on 
one occasion during active service in June 2003, and note his 
complaints of recurrent back pain.  However, the veteran 
previously had complaints of recurrent back pain, noted 
above, and the veteran was not diagnosed with a low back 
condition during his third period of active service.  

In this regard, a June 2003 service treatment record and an 
August 2003 line of duty determination report reflect that 
the veteran was then working in a warehouse, using a forklift 
to move heavy boxes when one of the boxes moved; the veteran 
attempted to stop the box from falling; however, the box was 
too heavy and the veteran fell whereupon he felt a sharp pain 
in his lower back.  Several days later, the veteran was seen 
at the Rodriquez Army Health Clinic with complaints of 
continued back pain.  He was assessed with musculoskeletal 
pain in the flank and was prescribed Naprosin.  There are no 
additional service treatment records reflecting any 
complaints, findings, or diagnosis pertinent to back pain.  

Furthermore, in an  August 2003 report of medical assessment, 
in response to questions whether he had any illness or 
injuries that caused him to miss duty for longer than three 
days, if he suffered from any injury or illness while on 
active duty for which he did not seek medical care, or if had 
any conditions which currently limited his ability to work, 
the veteran responded in the negative.  He did report that he 
had questions or concerns pertaining to his health in regard 
to back pain.  In an August 2003 post-deployment health 
assessment, the veteran also reported concerns regarding 
recurrent back pain, which he indicated developed during this 
deployment.  The  examiner who reviewed his responses and 
assessed the veteran noted that a referral for further 
evaluation was not indicated.  

Post-service medical records reflect that a VA spine 
examination was performed in May 2004, to include an MRI, 
which resulted in a diagnosis of early degenerative disc 
disease at L4-L5 with a central posterior protrusion 
consistent with central disc herniation, L3-L4 degenerative 
disc disease, and lumbar myositis.  

An August 2006 private medical record reflects that the 
veteran was diagnosed with right L5 nerve root irritability 
and bilateral S1 radiculopathy, worse on the right side.   No 
etiology opinion was provided.

An October 2006 MRI report of the lumbar spine reflects an 
impression of multilevel multifactorial degenerative disc 
changes and straightening of lumbar lordosis, which may be 
secondary to muscle spasm versus positioning.  The primary 
diagnostic code noted minor abnormality.  No etiology opinion 
was provided.

There is no medical indication that the veteran's low back 
condition was aggravated by service.  Moreover, the only 
medical opinion that explicitly address the etiology of a 
currently diagnosed low back disability s weighs against the 
claim.   After reviewing the claims file and noting the 
veteran's reports of medical history, to include back pain, 
prior to, during, and after his third period of active 
service, including the veteran's December 2001 report that he 
had previously had recurrent back pain or any back problems, 
the Novemberr 2004 VA spine examiner opined that the 
veteran's lumbar discogenic disease confirmed by MRI (central 
disc herniation) with lumbar myositis was not caused by or 
the result of the in-service accident in June 2003.  

As the November 2004 VA examiner explained his opinion based 
on his review of the veteran's claims file, service treatment 
records, and a very detailed May 2004 VA spine examination 
report, the Board finds that this opinion-which weighs 
against any finding of in-service incurrence or aggravation-
is probative of the medical nexus question.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  Significantly, neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any contrary medical opinion 
to support the veteran's claim that any currently diagnosed 
low back disability is, in fact, medically related to 
service-on the basis of in-service incurrence or 
aggravation.

In addition to the medical evidence, the Board has carefully 
considered the written statements of the veteran (and those 
provided, on his behalf, by a fellow service member and his 
representative) indicating that his current low back 
conditions, including pain, are related to service.  The 
Board notes that a layperson is competentto report on matters 
observed or within his or her personal See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, to whatever extent the 
veteran-and his fellow service member and his 
representative, through arguments made on the veteran's 
behalf-attempt to support the claim on the basis of 
assertions, alone, the Board points out that matter the 
matter of etiology (or medical relationship) upon which this 
case turns is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As laypersons not  shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter, none of the 
above-named individuals can provide persuasive evidence on 
the medical nexus question.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for lumbar discogenic disease, L3-L4 early 
degenerative disc changes and L4-L5 with lumbar myositis, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the only competent opinion on the 
question of medical nexus weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for lumbar discogenic disease, L3-L4 early 
degenerative disc changes and L4-L5 with lumbar myositis, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


